Citation Nr: 9925835	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to March 31, 
1988.  

The Board of Veterans' Appeals (Board) notes that in the 
February 1997 decision currently on appeal the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, styled this claim as an attempt to reopen the 
November 1990 denial of entitlement to educational assistance 
benefits under Chapter 30, Title 38, United States Code, also 
referred to as the Montgomery GI Bill.  However, when the 
question at issue turns on a legal determination, such as 
basic eligibility for a benefit or status as a claimant, not 
on a factual determination, the new and material analysis is 
not applicable, as the purported previous "denial" was not 
a final decision based on a "claim."  See Sarmiento v. 
Brown, 7 Vet. App. 80, 84 (1994) and D'Amico v. West, 12 Vet. 
App. 357 (1999) (because appellant never attained status of 
claimant he did not submit any claim, well grounded or 
otherwise, and therefore there was no finally denied claim 
which could have been reopened); Laruan v. West, 11 Vet. App. 
80 (1998) (en banc), and Aguilar v. Derwinski, 2 Vet. App. 21 
(1991) (individual who does not attain status as "claimant" 
is not entitled to the benefits and protections of title 38); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), (where there is 
simply no authority in the law which would permit VA to grant 
appellant's request for relief when the facts are undisputed, 
the law not the evidence is dispositive and the claim should 
be denied or the appeal terminated).  In this case, the law, 
not the undisputed fact of the veteran's length of service, 
is dispositive.  Accordingly, the claim will be adjudicated 
on the merits, not as an attempt to reopen.  


FINDINGS OF FACT

1.  The veteran served on active duty from June 1961 to March 
31, 1988.  

2.  The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, reports that he received an 
honorable discharge; that the type of separation was 
retirement; and that the narrative reason for separation was 
voluntary retirement for years of service established by law.  

3.  The veteran's reserve service is not in the Selected 
Reserve.  


CONCLUSION OF LAW

The veteran has not met the eligibility criteria for 
entitlement to educational assistance benefits under Chapter 
30, Title 38, United Sates Code.  38 U.S.C.A. §§ 3011(a); 
3012 (West 1991 and Supp. 1999); 38 C.F.R. § 21.7044 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from December 1961 to March 
31, 1988.  He received an honorable discharge.  His DD 214, 
Certificate of Release or Discharge from Active Duty, for his 
final enlistment reflects that the type of separation was 
retirement, and the narrative reason for separation was 
voluntary retirement for years of service established by law.  
He testified before the undersigned in June 1999 that he 
retired from active duty in order to begin civilian 
employment, and that it was his understanding from materials 
provided to him that after 20 years of service on active duty 
he was entitled to full education benefits.  He also reported 
that he believed his reserve service following active duty, 
in combination with his service on active duty, was 
sufficient to establish entitlement to Chapter 30 benefits.  

The Board notes that the veteran's service established 
eligibility for educational assistance benefits under Chapter 
34, Title 38, United States Code.  The Chapter 34 program 
terminated December 31, 1989, however, and no benefits can be 
paid under that program for training after that date.  
38 U.S.C.A. § 3462(e).  The law does provide educational 
assistance benefits for veterans with remaining Chapter 34 
eligibility as of December 31, 1989, who met the statutory 
requirements for conversion of that eligibility to Chapter 30 
eligibility.  In particular, a veteran is eligible for 
conversion of Chapter 34 benefits to Chapter 30 benefits if 
he had remaining Chapter 34 eligibility as of December 31, 
1989, and was on active duty at any time between October 19, 
1984, and ending on July 1, 1985; and continued on active 
duty, and after June 30, 1995, either serves at least three 
years of continuous active duty or is released from active 
duty for one of the reasons specified in 38 U.S.C.A. 
§ 3011(a)(1)(B)(ii).  38 U.S.C.A. § 3011(a); 38 C.F.R. 
§ 21.7044(a).  The statute also adds that, after completion 
of the service described in 38 U.S.C.A. § 3011(a)(1), the 
veteran who continues on active duty, or is discharged with 
an honorable discharge, or is released after service on 
active duty characterized as honorable, or is released from 
active duty for further service in a reserve component after 
service on active duty characterized as honorable is entitled 
to Chapter 30 benefits.  38 U.S.C.A. § 3011(a)(3); 38 C.F.R. 
§ 21.7044(a)(5).  

The veteran clearly established basic eligibility to Chapter 
34 educational assistance benefits.  In fact, he testified 
that he had used some of those benefits, and that he had 35 
months of entitlement remaining.  As noted above, the Chapter 
34 program ended on December 31, 1989.  Accordingly, no 
benefits could be paid under that program after that date.  
Congress provided that veterans with remaining Chapter 34 
eligibility could convert it to Chapter 30 eligibility, and 
set out the statutory requirements that must be met in order 
to do so.  In this case, the uncontroverted facts establish 
that the veteran had remaining Chapter 34 eligibility as of 
December 31, 1989, but that his length of service following 
June 30, 1985, did not meet the statutory requirements for 
converting his Chapter 34 eligibility to Chapter 30 
eligibility:  had he separated from active duty after June 
30, 1988, he would have met the length of service 
requirements for conversion.  

In addition, the record does not reflect, nor does the 
veteran contend, that he was separated from active duty for a 
service-connected disability, for a medical condition that 
preexisted service, for hardship, or for a medical condition 
not characterized as a disability.  Although the veteran 
completed not less than 30 months of active duty after June 
30, 1985, his separation from active duty was not 
characterized by the service department as having been for 
the convenience of the Government.  The record on appeal 
contains a document entitled "Chapter 30 DOD Data Record" 
that does not indicate that the veteran's separation was for 
the convenience of the Government.  There is no evidence or 
argument that the veteran was released involuntarily for the 
convenience of the Government as part of a reduction in 
force.  

The Board has also considered the veteran's assertion that 
his reserve duty following service was sufficient to 
establish eligibility for conversion.  The law does permit 
veterans with remaining Chapter 34 eligibility to convert to 
the Chapter 30 program if, after serving at least two years 
following June 30, 1985, beginning within one year following 
separation from active duty the individual serves at least 
four continuous years in the Selected Reserve.  38 U.S.C.A. 
§ 3012(a)(1)(B); 38 C.F.R. § 21.7044(b).  In this case, the 
document entitled "Chapter 30 DOD Data Record" contains no 
indication the veteran was enlisted in the Selected Reserve, 
nor does his final DD 214.  Furthermore, the veteran has not 
contended that he was in the Selected Reserve.  Based on the 
foregoing, the Board finds that consideration of this claim 
under 38 U.S.C.A. § 3012(a)(1)(B); 38 C.F.R. § 21.7044(b), 
does not result in an award of Chapter 30 benefits to the 
veteran.  

The Board acknowledges the veteran's argument that it was his 
understanding that his more than 20 years of service on 
active duty entitled him to full education benefits.  The 
veteran's long service is recognized and it is apparent from 
his testimony before the Board in June 1999, that he 
sincerely believes that his lengthy, honorable service should 
confer eligibility for educational assistance benefits.  
However, the legal criteria governing the payment of Chapter 
30 education benefits are clear and specific, and the Board 
is bound by them.  Those criteria, specified by 
Congressionally-enacted legislation, do not permit a 
determination of eligibility in this case.  

Based on the forgoing, it is the decision of the Board that, 
although the veteran had lengthy service before June 30, 
1985, and served on active duty for almost three years after 
that date, he did not have the requisite length of service 
after that date to establish eligibility under the law for 
conversion of his eligibility for Chapter 34 educational 
assistance benefits to Chapter 30 eligibility.  38 U.S.C.A. 
§§ 3011(a), 3012(a)(1)(B); 38 C.F.R. § 21.7044.  As there is 
no legal basis upon which an award of Chapter 30 benefits can 
be made for this veteran, the appeal must be denied.  

The Board notes that the RO developed this appeal as an 
attempt to reopen, but the Board has reviewed this matter on 
the merits.  In addition, the RO has not addressed the 
veteran's assertion that he had sufficient reserve duty to 
meet the eligibility requirements set out in 38 U.S.C.A. 
§ 3012(a)(1)(B); 38 C.F.R. § 21.7044.  The Board must 
determine whether this case should be remanded to the RO for 
further development and adjudication.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The RO concluded the evidence 
submitted since because the November 1990 denial was not new 
and material because it duplicated evidence previously 
submitted; that evidence showed the veteran did not have the 
requisite length of service following June 30, 1985, and the 
veteran was provided the opportunity to present evidence and 
argument addressing that matter.  In an attempt to establish 
that he did have enough service following June 30, 1985, the 
veteran asserted that his reserve service should be counted.  
Based on the materials of record from the Department of 
Defense that establish that the veteran did not serve in the 
Selected Reserve, and on the materials submitted by the 
veteran, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in an attempt to 
establish basic eligibility for Chapter 30 benefits.  The 
Board concludes that its review of the evidence and issuance 
of a decision on the merits at this time will not prejudice 
the appellant.  


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

